DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 8th of June, 2022. 
(a).	The provisional rejection of Claims 3-13 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of copending application No.: 17/065,556 to Hsu et al. is withdrawn because the terminal disclaimer filed on the 16th of June, 2022 is approved.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘synchronizing with a cell; receiving at least one system information parameter from the cell, wherein the at least one system information parameter comprises at least one system information type and a Narrowband system information block type; establishing a plurality of sub-lists based on distributions of the at least one system information type and the Narrowband system information block type, wherein each element in the sub-lists represents an available subframe; assigning a sub-list code to each sub-list; calculating a total number of elements for each sub-list; and establishing a list based on the at least one system information parameter, the sub-list codes and the total numbers of elements.’
Independent Claim 3 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘calculating a numeral of a start subframe of a target NPDCCH repetitions based on a numeral of a target subframe, the period and the offset; using the numeral of the start subframe to search the list for a start index corresponding to the start subframe; searching the list for a target index corresponding to the target subframe; determining whether the target subframe is within an interval of the target NPDCCH repetitions based on a determination as to whether a difference between the start index and the target index is smaller than the maximum number of repetitions; and determining whether the target subframe is an NPDCCH candidate subframe based on the target index and the numeral of the target subframe; wherein the step of establishing the list based on the at least one system information parameter comprises: establishing a plurality of sub-lists based on distributions of at least one system information type and a Narrowband system information block type, wherein each element in the sub- lists represents one of the available subframes; assigning a sub-list code to each sub-list; calculating a total number of elements for each sub-list; and establishing the list based on the at least one system information parameter, the sub-list codes and the total numbers of elements.’
Independent Claim 10 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘calculating a numeral of a first start subframe of a target NPDCCH repetitions based on a numeral of a target subframe, the period and the offset; using the numeral of the first start subframe to search the list for a start index corresponding to the first start subframe; searching the list for a target index corresponding to the target subframe; determining whether the target subframe is within an interval of the target NPDCCH repetitions based on a determination as to whether a difference between the start index and the target index is smaller than the maximum number of repetitions; and searching for the first start subframe of the target NPDCCH repetitions, or searching for a second start subframe of a next NPDCCH repetitions; wherein the next NPDCCH repetitions immediately follows the target NPDCCH repetitions; wherein the step of establishing the list based on the at least one system information parameter comprises: establishing a plurality of sub-lists based on distributions of at least one system information type and a Narrowband system information block type, wherein each element in the sub- lists represents one of the available subframes; assigning a sub-list code to each sub-list; calculating a total number of elements for each sub-list; and establishing the list based on the at least one system information parameter, the sub-list codes and the total numbers of elements.’
Independent Claim 14 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a calculation circuit coupled to the memory and configured to execute the program code stored in the memory to carry out the function of the user equipment; Attorney Docket No. 16313-2786Application No. 17/065,549 a wireless signal transceiver circuit coupled to the calculation circuit; wherein the calculation circuit receives, through the wireless signal transceiver circuit, a signal sent by a cell and synchronizes with the cell, and receives from the cell at least one system information parameter which comprises a maximum number of repetitions, a period, and an offset of Narrowband Physical Downlink Control Channel (NPDCCH) search spaces; and wherein the calculation circuit establishes a schedule list according to the at least one system information parameter.’

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463